DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Specifically, claims 1 and 10 recite the limitations “the width of at least one side of the cross-sectional area of the accommodating groove” and “the width of the corresponding side of the component installation area.” The Examiner submits that “the width” and “the corresponding side” in these limitations lack antecedent basis in the claims. As to the width, Applicant uses the term with the implication of the simultaneous existence of a length, of the side of the area. However, an area not the side is that which includes both the length and width. If the side is only one-dimensional, it is commonly referred to as having a length, not a width. If the side is two-dimensional, the claim is not clear as to what direction the width extends as to differentiate it from the length. As to the corresponding side, the Examiner 
1.	“a width of at least one side of the cross-sectional area of the accommodating groove being wider thana width ofa corresponding side of the component installation area,” 
2.	“a width ofa corresponding width of thecross-sectional area of the component installation area,” or
3.	“thelength of at least one side of the cross-sectional area of the accommodating groove beinglonger than thelength ofa corresponding side of the component installation area….” 
For the purpose of prior art rejection, the Examiner will interpret the limitations as amended in the Examiner’s first suggestion.
Claims 2-9 and 11-16 are allowed because the either depend on or reference claim 1 or claim 10. However, claims 5 and 14 represent indefiniteness issues of their own. Specifically, claims 5 and 14 both recites the limitation, “the thickness of the reinforcing plate.” The Examiner submits that this limitation lacks antecedent basis in the claims because the thickness of a plate can extend in different directions depending on its shape. The claim is not clear in which direction the thickness of the reinforcing plate extends. Also, even if the direction of thickness was sufficiently established, a plate can have a non-uniform thickness, which is illustrated in Kim et al. (cited below in the prior art rejections). To overcome this rejection, the Examiner suggests either amending “the thickness” to “a thickness” or defining the direction in which the thickness of the reinforcing plate extends. Depending on how Applicant amends, the Examiner might or might not be able to provide a prior art rejection to claims 5 and 14. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1,2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (WO 2019/182307). Please refer to the attached copy of Kim et al. for paragraph citations.
	As to claim 1, Kim et al. teaches an embedding reinforced circuit board (Figs. 1 and 2, circuit board “800” with reinforcement member/stiffener “900” embedded in camera module “200”), comprising: 
a circuit board (Fig. 2, circuit board “800”) comprising a first surface (Fig. 3, surface on which terminal “1830” is positioned) and a second surface opposite to the first surface (Fig. 3, surface on which adhesive “1700” is applied), the first surface being provided with a component installation area (Fig. 3; {The Examiner interprets the component installation area as the upper area of the groove/opening in the circuit board where only the image sensor “810” is positioned.}), the second surface being provided with an accommodating groove (Fig. 3; {The Examiner interprets the accommodating groove as the lower area of the groove/opening in the circuit board where a portion of the reinforcement member “900” is positioned. Note that this portion corresponds to a fraction of the height “H1” shown in Fig. 3.}),a width of at least one side of the cross-sectional area of the accommodating groove (Fig. 3; {The Examiner interprets this width to be S1 + 2xD1.}) being wider thana width of a corresponding side of the component installation area ((Fig. 3; {The Examiner interprets this width to be S1, where S1 + 2xD1 > S1.}), the cross-sectional area of the accommodating groove being parallel to the first surface or the second surface (Fig. 3); and 
a reinforcing plate disposed in the accommodating groove (Fig. 3, reinforcement member “900”; [90]).
	As to claim 2, Kim et al. teaches the embedding reinforced circuit board according to claim 1, wherein the first surface is provided with a component accommodating groove disposed in the component installation area (Fig. 3; {The groove has sides defined by the periphery of the image sensor “810” and a depth defined by the bottom of adhesive layer “1750.”).
As to claim 4, Kim et al. teaches the embedding reinforced circuit board according to claim 2, wherein the component accommodating groove communicates with the accommodating groove (e.g., [91]; {The grooves are at least in thermal communication as evidenced by the dissipation of image sensor heat through the reinforcement member “900.”}).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2019/182307).
As to claims 6 and 7, Kim et al. teaches the embedding reinforced circuit board according to claim 1, wherein the reinforcing plate is made of metal (see Kim et al., [92], line 1), metal alloy, or plastic. However, Kim et al. fails to specifically disclose the material of the circuit board. Therefore, the claims differ from Kim et al. in that they require that the hardness of Kim’s reinforcing plate be greater than the hardness of the circuit board. Nevertheless, the Examiner takes official notice to the use of circuit board materials having a hardness less than that of metal, like polyimide, as well known in the art. One of ordinary skill in the art would have been motivated to use a material such as polyimide in the design of Kim’s circuit board because polyimide has excellent electrical properties as well as high chemical resistance.  

2.	Claims 10,15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2021/0306530) in view of Kim et al. (WO 2019/182307).
As to claim 10, Wang et al. teaches an electronic device (Fig. 40, electronic device “20300”), comprising: 
an embedding circuit board (e.g., Fig. 17, circuit board main body “10121” embedded in the camera module of the figure), comprising: 
{The Examiner interprets the component installation area as the upper area of the groove/opening (i.e. window “10122”) in the circuit board main body where only the photosensitive element “1011” and a portion of connection element “1014” within the peripheral limits of the photosensitive element are positioned.}), the second surface being provided with an accommodating groove (Fig. 17; {The Examiner interprets the accommodating groove as the lower area of the groove/opening (i.e., window “10122”) in the circuit board main body where the substrate “1016” is positioned.),a width of at least one side of the cross-sectional area of the accommodating groove being wider thana width ofa corresponding side of the component installation area (Fig. 17; {Wang et al. illustrates the substrate “1016” extending to both inner sides of the circuit board main body “10121,” while the photosensitive element does not. Vertical portions of packaging body “1013” are positioned between the peripheral limits of the photosensitive element and the inner sides of the circuit board main body.}), the cross-sectional area of the accommodating groove being parallel to the first surface or the second surface (Fig. 17); 
a reinforcing plate disposed in the accommodating groove (Fig. 17, substrate “1016”; [0351], lines 1-3); and 
a component (Fig. 17, connection element “1014”) disposed on the first surface of the circuit board and in the component accommodating area (Fig. 17; {Fig. 17 illustrates that the connection element is both connected on the top side of the circuit board main body and within the peripheral limits of the photosensitive element.}).
Wang et al. differs from claim 10 in that the reference fails to disclose that the circuit board itself is reinforced. However, in the same field of endeavor, Kim et al. discloses a camera module having a reinforced circuit board, where a portion of a reinforcement member extends into a groove created in the circuit board under an image sensor and below a bottom surface of the circuit board (Fig. 3). In light of the teaching of Kim et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design the substrate of Wang et al. to include laterally extending portions that extend below and reinforce the circuit board main body because this would ensure that the circuit board main body as well as the photosensitive element are not damaged or misaligned due to continuous use or temperature variation.   
As to claims 15 and 16, Wang et al., as modified by Kim et al., teaches the electronic device according to claim 10, wherein the reinforcing plate is made of metal (see Wang et al., [0351], lines 3 and 4), metal alloy, or plastic. However, Wang et al. fails to specifically disclose the material of the circuit board main body. Therefore, the claims differ from Wang et al. in that they require that the hardness of Wang’s reinforcing plate be greater than the hardness of the circuit board. Nevertheless, the Examiner takes official notice to the use of circuit board materials having a hardness less than that of metal, like polyimide, as well known in the art. One of ordinary skill in the art would have been motivated to use a material such as polyimide in the design of Wang’s circuit board main body because polyimide has excellent electrical properties as well as high chemical resistance.

Allowable Subject Matter
	Claims 3,8,9, and 11-13 recite allowable subject matter. However, the claims will not officially be allowed/deemed allowable until the rejections under 35 U.S.C. 112 above have been cleared. 

Conclusion
The following reference is considered pertinent to the application: Wang et al. (CN 112714239 A) discloses a camera module having a reinforcing member with a portion located in a groove of a second surface of a circuit board. However, the reference does not qualify as prior art over the instant application. Zhang et al. (CN 104854634 A) discloses another example of a circuit board with a reinforcement member located in a groove of a circuit board that supports an image sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
3/5/2022